Citation Nr: 0524062	
Decision Date: 09/01/05    Archive Date: 09/13/05

DOCKET NO.  04-08 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from June 1946 to January 
1949.  He died in November 1990.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2003 rating decision and determination of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Manila, the Republic of the Philippines.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2003 the appellant requested a review by a 
Decision Review Officer (DRO).  There is no indication that a 
DRO reviewed the appellant's claims subsequent to her 
request.  In that regard, a Rating Veterans Service 
Representative prepared the February 2004 statement of the 
case.  A review by a DRO or an explanation why such is not 
required is necessary.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

The AOJ should arrange to have the claims 
reviewed by a Decision Review Officer or 
provide explanation why such review is 
not required.

The appellant is advised that if she has, or is able to 
obtain, evidence showing that the cause of the veteran's 
death is related to active service, she must submit the 
evidence.  If upon completion of the above action the claims 
remain denied, the case should be returned after compliance 
with requisite appellate procedure.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


